DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the RCE filed on 11/18/22.
Claims 1, 16 have been amended and are hereby entered.
Claims 21, 22 have been added.
Claims 14, 19 were previously canceled.
Claims 1-13, 15-18, 20-22 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/22 has been entered.

IDS
The information disclosure statement (IDS) submitted on 11/18/22 has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1, 3-11, 13, 15, 16, 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7-12, 14, 16-17, 19 of copending Application No. 16/100,078. 
	This is a provisional nonstatutory double patenting rejection.
	Independent Claim 1 recites substantially similar limitations to Claim 1 and 15 of application 16/100,078. 
	Independent Claim 16 recites substantially similar limitations to Claims 15 and 17 of application 16/100,078.
	Dependent Claims 3, 4, 5, 6, 7, 9, 10, 11, 8, 13, 15, 18 recite substantially similar limitations as Claims 3, 4, 5, 7, 8, 9, 10, 11, 12, 14, 16, 19 of application 16/100,078, respectively. 

Claim Objections
Claim 1 is objected to because of the following informalities:  a comma appears to be missing in line 6 after “via a coordinator portal”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  line 16 appears to contain a typographical error as it reads “non-health even flow”. It is being interpreted as “non-health event flow”. Appropriate correction is required.


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13, 15-18, 20-22 are rejected under 35 U.S.C.101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more. 
Step 1
Claims 1-13, 15, 21 are drawn to a system, while claims 16-18, 20, 22 are drawn to a method, each of which is within the four statutory categories. Claims 1-13, 15-18, 20-22 are further directed to an abstract idea on the grounds set out in detail below.
Step 2A Prong 1

Claim 1 recites, in part, performing the steps of: 

expose a plurality of trial design services for designing a clinical trial protocol; 
in response to receiving a plurality of trial design selections input, providing access for a patient participating in the clinical trial, providing access for a clinician caring for the patient, and providing access for an investigator handling research and analysis for the clinical trial, and examining non-health event flow to provide fraud or security analytics; 
transmit invitations to participate in the clinical trial to a patient 
receive an indication of registration and enrollment based on input from the patient; 
in response to successful registration and enrollment by the patient, clinician, and/or investigator, providing access to trial data comprising protected health information that de-identifies patients, and providing access to communications, wherein access to the trial data and communications are constrained by permissions established based on at least one trial design selection from among the plurality of trial design selections; 
receive investigator preference settings; and  
display, based on the investigator preference settings and in a format selected from a menu, a list of the patients from the operational database and their statuses, a list of clinicians and their statuses, and a summary showing a number of patients in each status for each clinician

Claim 16 recites, in part, performing the steps of:
exposing a plurality of trial design services for designing a clinical trial protocol; 
in response to receiving a plurality of trial design selections, providing access for a patient participating in the clinical trial, providing access for a clinician caring for the patient, and providing access for an investigator handling research and analysis for the clinical trial, and examining non-health event flow to provide fraud or security analytics; 
transmitting invitations to participate in the clinical trial to a patient
receiving an indication of registration and enrollment based on input from the patient
in response to successful registration and enrollment by the patient, clinician and/or investigator, providing access to trial data comprising protected health information that de-identifies patients, and providing access to communications, wherein access to the trial data and communications are constrained by permissions established based on at least one trial design selection from among the plurality of trial design selections 
receiving investigator preference settings; and 
display, based on the investigator preference settings and in a format selected from a menu, a list of the patients from the operational database and their statuses, a list of clinicians and their statuses, and a summary showing a number of patients in each status for each clinician
	These steps of Claims 1 and 16 amount to managing personal behavior or relationships or interactions between people and therefore recite a method of organizing human activity. Fundamentally the process is that of customizing a clinical trial protocol; inviting, registering and enrolling participants in the clinical trial; providing access to communications for participants, and receiving investigator preference settings for displaying information. Managing a clinical trial (e.g., designing a trial protocol, inviting and enrolling participants, establishing communications among participants and providing access to data) is a personal behavior routinely performed by clinical trial administrators/investigators and healthcare professionals.

Step 2A Prong 2 
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to:
A. Instructions to Implement the Judicial Exception. MPEP 2106.05([)Claim 1 additionally recites: 
“one or more processors” for executing instructions 
“non-transitory computer-readable media communicatively coupled to the one or more processors, the non-transitory computer-readable media comprising instructions that, when executed by the one or more processors” as implementing the steps of the abstract idea

Claims 1 and 16 additionally recite: 
“wherein the trial design services comprise visual language constructs including decision-trees for generating surveys and protocols for a clinical trial, wireframe tools for generating screen layouts of user applications used in the clinical trial, database schema construction tools for configuring an operational database to specific requirements of the clinical trial, and a visual language for designing and training machine learning algorithms to be used as trial-specific analytics modules for the clinical trial” as being used in implementing the step of designing a clinical trial protocol 
“automatically composing, building, and distributing user applications” as implementing the step of providing clinical trial data to various user types
“clinical trial operations system” as implementing the step of providing access to clinical trial information and functions for patient, clinician and investigator users 
“embedded application factory system” as implementing the step of providing trial design services
“trial design services” as implementing the step of receiving a plurality of trial design selections
“trial-specific analytics modules” as implementing the function of examining non-health event flow
“a coordinator portal” as implementing the step of exposing a plurality of design services for designing a clinical trial protocol
“the patient application, the clinician application, or the investigator application” as being used to implement the step of providing access to clinical trial information and functions for a patient, clinician and investigator, and as being used to implement the step of registration and enrollment
“an operational database” as implementing the step of storing trial data comprising protected health information that de-identifies patients
“a communication relay service” as implementing the steps of transmitting invitations to participate in the clinical trial and receiving an indication of registration and enrollment
“a secure communication relay service for multi-media” as implementing the step of providing communication for a patient, clinician and/or investigator upon successful registration and enrollment
“patient application” as being used to receive an invitation to participate in a clinical trial
“patient personal computing device” as the location to which an invitation to participate in a clinical trial is transmitted and the location from which an indication of registration and enrollment is received
a “screen” for displaying a list of patients and clinicians and their statuses according to investigator preference settings

	Regarding the one or more processors: Paragraphs [0046], [0377], [0381], [0383] of the specification as originally filed merely describe the presence of one or more processors and execution of instructions performed by the one or more processors.  No further structural description of the one or more processors is provided.  Therefore, the one or more processors are being given their broadest reasonable interpretation as a general purpose computer element.
	Regarding the non-transitory computer-readable media comprising instructions: Para. [0377] states “Many of the processes and modules described above may be implemented as software processes that are specified as one or more sets of instructions recorded on a non-transitory storage medium. When these instructions are executed by one or more computational element(s) (e.g., microprocessors, microcontrollers, digital signal processors (DSPs), application-specific integrated circuits (ASICs), field programmable gate arrays (FPGAs), etc.) the instructions cause the computational element(s) to perform actions specified in the instructions”; Paragraph [0391] states that “the term "non-transitory storage medium" is entirely restricted to tangible, physical objects that store information in a form that is readable by electronic devices”. Therefore, this element is being given its broadest reasonable interpretation as a general purpose computing element.
	Regarding “the trial design services comprise visual language constructs including decision-trees for generating surveys and protocols for a clinical trial, wireframe tools for generating screen layouts of user applications used in the clinical trial, database schema construction tools for configuring an operational database to specific requirements of the clinical trial, and a visual language for designing and training machine learning algorithms to be used as trial-specific analytics modules for the clinical trial”: Para. [0095] of specification states that “Examples of new visual language constructs include the decision-tree language of Flowable, which may be used in trial design services 271 for generation of user surveys, participant qualification protocols, and informed consent protocols “multiple screen-design wireframe tools including InVision, Sketch and Photoshop, which may be used in trial design services for 271 for generation of screen layouts and branding details”; “the database schema construction tools from DbDesigner.net, which may be used in trial design services 271 for tuning operational databases 202 to the specific requirements of a particular clinical trial”; “a novel visual language specifically for designing machine learning algorithms, selecting artificial neural network parameters (depth, density, feedback propagation distance, etc.), and feeding datasets to the resulting machine for 15 training, which may be used in trial design services 271 to, for example, generate trial-specific analytics modules to deploy on autonomous data analytics framework 290”.  No structural description or particulars are provided for individual elements. In some cases, the claim is using out of the box software (e.g., Photoshop). 
	Regarding “automatically composing, building, and distributing user applications” used in implementing the clinical trial: Para. [0097] of specification teaches that client-server applications are composed, built and distributed to users, which is being interpreted as implementing the step of providing clinical trial access to various user types, which only amounts to mere instructions to implement the step of providing access to clinical trials. 
	Regarding “clinical trial operations system”, paras. [0026]-[0037] of specification describes the hardware architecture that makes up the system; all of which are disclosed at a high level of generality (e.g., para [0026] discloses a network may be public or private and may use WiFi, wired networks, and cable/DSL access networks; paras. [0027], [0031], [0034] and [0036] teaches that the clinical trial operations system may include various user mobile devices such as tablets/smartphones, or laptop or desktop computers). As such, the clinical trial operations system is being given its broadest reasonable interpretation as a general purpose computing element.
	Regarding the “embedded application factory system”: Para. [0289] of the specification describes this element as a tool to implement various aspects of the trial design services.  Therefore, this element is being given its broadest reasonable interpretation as a general purpose computing element.
	Regarding the “trial design services”, Para. [0090] of specification describes this element as supporting configuration of trial operations service suite for a particular trial which may be used to figure whether specific services are available in each group of portal services, and para. [0092] discloses that trial design services may be embedded in trial operations service suite.  No further structural description of the trial design services is provided.  Therefore, this element is being given its broadest reasonable interpretation as a general purpose computing element. 
	Regarding the “coordinator portal”, para. [0006] of specification discloses “Various users (e.g., patient-users, clinician-users, coordinator-users, investigator users, manager-users, etc.) may access a system of some embodiments via the set of applications, a set of corresponding portals, and an appropriate user device. For instance, a patient-user may utilize a patient  application running on a device such as a smartphone and a patient portal provided by a system server or other appropriate resource. The applications and/or portals may be provided as network-based resources (e.g., via a web browser or application programming interface)”; Para. [0088] states that the coordinator portal may “provide access for people in charge of managing various aspects of the trial, interacting with coordinator application”. Therefore, the coordinator portal is being given its broadest reasonable interpretation as a general purpose computing element.
	Regarding the “trial-specific analytics modules”, Para. [0371] of the specification discloses that each analytic module may be programmed individually and that modules operating within this framework may provide on-going analysis of data; Paras. [0377]-[0378] describe the modules and processes as software processes that are specified as one or more sets of instructions recorded on a non-transitory storage medium or implemented completely using electronic circuitry that may include various sets of devices or elements. No structural description of the modules or analytics framework is presented. Therefore, this element is being given its broadest reasonable interpretation as a general purpose computing element. 	
	Regarding the “an operational database”: para. [0114] of specification discloses “operational databases 202 may provide multiple data repositories specific to the clinical trial supported by trial operations service suite 200” as implementing the step of storing trial data comprising protected health information that de-identifies patients. No structure of the operational database is presented. Therefore, this element is being given its broadest reasonable interpretation as a general purpose computing element.	
	Regarding the “notification relay service”, Para. [0106] of specification states that notification relay service may provide a standards-based email server role, and that standard email technology, standard chat, news, RSS or blog technology may be used.  Therefore, this notification relay service is being given its broadest reasonable interpretation as a general purpose computing element.		
	Regarding “a secure communication relay service for multi-media”, para. [0105] of specification states “Secure communications relay service 281 may provide standards-based server roles associated with the email, one-on-one chat, closed-group chat, open-group conversation forum, multimedia messaging, voice calling, and video calling communication modes…For each communication mode, standard protocols and server formats may be implemented in a preferred embodiment but confined to the closed system 100 in order to ensure privacy and security of health-related information”. Therefore, this secure communication relay service is being given its broadest reasonable interpretation as a general purpose computing element.			
	Regarding the “patient application, the clinician application, or the investigator application”, para. [0004] of the specification discloses “Such applications may be executed by various appropriate user devices (e.g., smartphones, tablets, personal computers, workstations, etc.) and/or facility devices (e.g., medical testing equipment, servers, etc.); para. [0006] of specification discloses “Various users (e.g., patient-users, clinician-users, coordinator-users, investigator users, manager-users, etc.) may access a system of some embodiments via the set of applications, a set of corresponding portals, and an appropriate user device. For instance, a patient-user may utilize a patient  application running on a device such as a smartphone and a patient portal provided by a system server or other appropriate resource. The applications and/or portals may be provided as network-based resources (e.g., via a web browser or application programming interface)”; Para. [0093] discloses “Each user application may be deployed as either a web application or a mobile application, or both”. Therefore, this element is being given its broadest reasonable interpretation as a general purpose computing element.
	Regarding the “patient personal computing device”, Para. [0027] of the specification states that this element may be “mobile device such as a tablet or 20 smartphone, or a traditional computer such as a laptop or desktop, and which may connect to data network 101 via an interface 114 that may be implemented using any of numerous technologies as listed above or otherwise”.  Therefore, the patient personal computing device is being given its broadest reasonable interpretation as a general purpose computing element.

	Regarding the “screen”, para. [0091] of specification discloses that trial design services may provide capabilities for designing screen layouts. No specific structure is provided. Therefore, the screen is given its broadest reasonable interpretation as a general purpose computing element. 
	The broad recitation of general purpose computing devices/elements used to perform data analysis, processing and transmission functions within an abstract idea only amounts to instructions to implement the abstract idea using computing elements as tools to implement the abstract idea. For example, in claim 1, the non-transitory computer readable media communicatively coupled to one or more processors is only broadly recited as used to perform each of the subsequent functions within the abstract idea. Similarly, in Claims 1 and 16, the notification relay service is only broadly recited as performing the functions of transmitting invitations to participate in the trial and receiving indications of registration and enrollment. 
B. Insignificant Extra-Solution Activity. MPEP 2106.05(g)
Claim 1 and 16 additionally recite: 
wherein the operational database is partitioned for security
	This limitation only amounts to insignificant extra-solution activity. As stated in MPEP 2106.05g), "[t]he term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim." In the present claims, the use of an operational database which has been partitioned for security, is only nominally or tangentially related to the process of managing a clinical trial, as there is no further employment of the “partitioned” feature of the database. This limitation further constitutes well-understood, routine and conventional activity in the form of storing/retrieving information in memory. See MPEP 2106.05(d)(Il)(describing the computer functions as well-understood, routine and conventional activity when claimed at a high level of generality or as insignificant extra-solution activity). These elements are therefore not sufficient to integrate the abstract idea into a practical application. See MPEP 2106.05(g).
	The above claims, as a whole, are therefore directed to an abstract idea.
Step 2B
	The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of: 
A. Instructions to Implement the Judicial Exception: MPEP 2106.05(f)
	As explained above, Claims 1 and 16 only recite the various computing elements as tools for performing the steps of the abstract idea, and mere instructions to perform the abstract idea using a computer is not sufficient to amount to significantly more than the abstract idea. MPEP 2106.05(f).
B. Insignificant Extra-Solution Activity: MPEP 2106.05(g)
	As explained above in 2A Prong 2 section, the step of “wherein the operational database is partitioned for security”, is a limitation that is nominally or tangentially related to the invention and does not impose meaningful limits on the claim, which amounts to insignificant extra-solution activity of the abstract idea.
C. Well-Understood, Routine and Conventional Activities: MPEP 2106.05(d)
	In addition to amounting to insignificant extra-solution activity, the elements in Section B above constitute only well-understood, routine and conventional activity. 
	The step of displaying information based on inputted settings in a selected format amount to transmitting data over a network and/or storing and retrieving information in memory, which have been previously held to be well-understood, routine and conventional when claimed at a high level of generality or as insignificant extra-solution activity. As such, is not sufficient to amount to significantly more than the abstract idea. See MPEP 2106.05(d)(II).
	Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.
Dependent Claims 

	Claim 2 recites exposing patient health information that is automatically collected.  These limitations fall within the scope of the abstract as set out above. 
	Claim 2 additionally recites “wherein the non-transitory computer-readable media further comprise instructions that, when executed by the one or more processors, cause the one or more processors” as implementing the steps of exposing the patient application.  As cited above with respect to Claim 1, paras. [0377], [0391] only describe this element at a high level of detail and it is therefore given its broadest reasonable interpretation as a general purpose computing element. The use of a non-transitory computer readable media only amounts to mere instructions to implement the functions within the abstract idea using general purpose computer elements as tools. 
	Claim 2 also recites a “patient application” and a “patient portal” as implementing the step of exposing the patient application.  As cited above with respect to Claim 1, para. [0006] of specification discloses “Various users (e.g., patient-users, clinician-users, coordinator-users, investigator users, manager-users, etc.) may access a system of some embodiments via the set of applications, a set of corresponding portals, and an appropriate user device. For instance, a patient-user may utilize a patient application running on a device such as a smartphone and a patient portal provided by a system server or other appropriate resource. The applications and/or portals may be provided as network-based resources (e.g., via a web browser or application programming interface)”. Therefore, the patient portal and application are being given their broadest reasonable interpretation as general purpose computing elements. The use of a patient application and patient portal to provide access to patient information only amounts to mere instructions to implement functions within the abstract idea using general purpose computing elements as tools. 
	Claim 2 additionally recites “wherein the patient application includes health information that is automatically collected from a patient sensor”, which constitutes an additional element.  Para. [0005] discloses that sensors used may include “biometric sensors, health sensors, dosage monitors, environmental sensors, etc.” which may “automatically collect information related to the particular patient”.  As no definitive sensor structure is provided, the sensor is being given its broadest reasonable interpretation as a general purpose computing element. The use of the patient sensor to collect health information only amounts to mere instructions to implement functions within the abstract idea using general purpose computing elements as tools.
	The function of actually collecting the health information from a patient sensor further amounts to insignificant extra-solution activity in the form of mere data gathering. In addition to amounting to insignificant extra-solution activity, this limitation further constitutes well-understood, routine and conventional activity in the form of receiving or transmitting data over a network. The step of collecting the information is only broadly recited, and as noted above, amounts to insignificant extra-solution activity. See MPEP 2106.05(d)(Il)(describing the computer functions as well-understood, routine and conventional activity when claimed at a high level of generality or as insignificant extra-solution activity).
	These elements are not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea. 

	Claim 3 recites provide enrollment services, send invitations to patient candidates and clinician candidates to join the clinical trial, track a status of invitations, communicate with trial participants, and provide health information specific to goals of the clinical trial as established by a particular coordinator user. These limitations fall within the scope of the abstract as set out above. 
	Claim 3 additionally recites “wherein the non-transitory computer-readable media further comprise instructions that, when executed by the one or more processors, cause the one or more processors” as implementing the steps of exposing the clinician application, providing enrollment services, sending invitations to candidates, tracking status of invitations, communicating with participants, and providing health information specific to goals of the trial.  As cited above with respect to Claim 1, paras. [0377], [0391] only describe this element at a high level of detail and it is therefore given its broadest reasonable interpretation as a general purpose computing element. The use of a non-transitory computer readable media only amounts to mere instructions to implement the functions within the abstract idea using general purpose computer elements as tools. 
	Claim 3 also recites “a clinician portal” as implementing the step of exposing the clinician application.  As cited above with respect to Claim 1, para. [0006] of specification discloses “Various users (e.g., patient-users, clinician-users, coordinator-users, investigator users, manager-users, etc.) may access a system of some embodiments via the set of applications, a set of corresponding portals, and an appropriate user device. For instance, a patient-user may utilize a patient  application running on a device such as a smartphone and a patient portal provided by a system server or other appropriate resource. The applications and/or portals may be provided as network-based resources (e.g., via a web browser or application programming interface)”. Therefore, the clinician portal is being given its broadest reasonable interpretation as a general purpose computing element. The use of a clinician application and clinician portal to provide access to clinical trial information and functions only amounts to mere instructions to implement functions within the abstract idea using general purpose computing elements as tools. The use of a clinician portal to provide access to clinical trial information only amounts to mere instructions to implement functions within the abstract idea using general purpose computing elements as tools. 
	Claim 3 also recites “a clinician application” as implementing the steps of providing enrollment services, sending invitations to patient candidates and clinician candidates to join the clinical trial, tracking a status of invitations, communicating with trial participants, and providing health information specific to goals of the clinical trial as established by a particular coordinator user. As cited above with respect to Claim 1, para. [0004], [0006] and [0093] describe the applications as being able to be executed on generic user devices such as smartphones and PCs which may be provided via a web browser or API and may be deployed as web or mobile application. Therefore, this element is being given its broadest reasonable interpretation as a general purpose computing element. The use of a clinician application to provide access to clinical trial information only amounts to mere instructions to implement functions within the abstract idea using general purpose computing elements as tools. 
	Claim 3 also recites the clinician application provides information automatically collected from a clinical sensor.  Para. [0005] discloses that sensors used may include “biometric sensors, health sensors, dosage monitors, environmental sensors, etc.” which may “automatically collect information related to the particular patient”. As such, the sensor is being given its broadest reasonable interpretation as a general purpose computing element. The use of the clinical sensor to collect health information only amounts to mere instructions to implement functions within the abstract idea using general purpose computer elements as tools.
	The function of actually collecting the health information from a clinical sensor further amounts to insignificant extra-solution activity in the form of mere data gathering. In addition to amounting to insignificant extra-solution activity, this limitation further constitutes well-understood, routine and conventional activity in the form of receiving or transmitting data over a network. The step of collecting the information is only broadly recited, and as noted above, amounts to insignificant extra-solution activity. See MPEP 2106.05(d)(Il)(describing the computer functions as well-understood, routine and conventional activity when claimed at a high level of generality or as insignificant extra-solution activity).
	These elements are not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea. 

	Claim 4 recites provide a status of trial participant enrollment, access and analyze de-identified health information collected, and record analysis results and observations.  These limitations fall within the scope of the abstract as set out above.
	Claim 4 additionally recites “wherein the non-transitory computer-readable media further comprise instructions that, when executed by the one or more processors, cause the one or more processors” as implementing the steps of exposing the investigator application.  As cited above with respect to Claim 1, paras. [0377], [0391] only describe this element at a high level of detail and it is therefore given its broadest reasonable interpretation as a general purpose computing element. The use of a non-transitory computer readable media only amounts to mere instructions to implement the functions within the abstract idea using general purpose computer elements as tools.
	Claim 4 also recites “an investigator portal” as implementing the step of exposing the investigator application and “via patient and clinician portals” as collecting de-identified health information. As cited above with respect to Claim 1, para. [0006] of specification discloses “Various users (e.g., patient-users, clinician-users, coordinator-users, investigator users, manager-users, etc.) may access a system of some embodiments via the set of applications, a set of corresponding portals, and an appropriate user device. For instance, a patient-user may utilize a patient application running on a device such as a smartphone and a patient portal provided by a system server or other appropriate resource. The applications and/or portals may be provided as network-based resources (e.g., via a web browser or application programming interface)”. Therefore, the investigator, patient and clinician portals are being given their broadest reasonable interpretation as general purpose computing elements. The use of portals to provide access to clinical trial information or collect trial data only amounts to mere instructions to implement functions within the abstract idea using general purpose computing elements as tools.
	Claim 4 also recites “an investigator application” as implementing the steps of providing a status of trial participant enrollment, accessing and analyzing de-identified health information collected, and recording analysis results and observations in an electronic lab notebook. As cited above with respect to Claim 1, para. [0004], [0006] and [0093] describe the applications as being able to be executed on generic user devices such as smartphones and PCs which may be provided via a web browser or API and may be deployed as web or mobile application. Therefore, this element is being given its broadest reasonable interpretation as a general purpose computing element. The use of an investigator application to provide access to clinical trial information only amounts to mere instructions to implement functions within the abstract idea using general purpose computing elements as tools.
	Claim 4 additionally recites “an electronic lab notebook” as the location in which results and observations are recorded. Per paragraph [0086], the electronic lab notebook is described at a high level of generality in terms of functions it may perform. As such, it is being given its broadest reasonable interpretation as a general purpose computing element and use of an electronic lab notebook only amounts to mere instructions to apply the abstract idea using a general purpose computing element. 
	These elements are not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea. 

	Claim 5 recites whereby a coordinator managing the clinical trial may accept additional requests for registrations, transmit invitations to join the clinical trial, track status of trial participant enrollment, and communicate with other trial participants.  These limitations fall within the scope of the abstract as set out above.
	Claim 5 additionally recites wherein the coordinator portal provides capabilities configured to support a coordinator application as a means for a coordinator to perform the steps of accepting requests for registrations, transmitting invitations, tracking status, and communicating with other participants.  Regarding the coordinator portal and coordinator application, as cited above with respect to Claim 1, para. [0004], [0006] and [0093] describe the applications as being able to be executed on generic user devices such as smartphones and PCs which may be provided via a web browser or API and may be deployed as web or mobile application, and which a user may access via a corresponding user portal. Therefore, this element is being given its broadest reasonable interpretation as a general purpose computing element. The use of a coordinator portal to provide access to clinical trial information and functions only amounts to mere instructions to implement functions within the abstract idea using general purpose computing elements as tools.
	These elements are not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

	Claim 6 recites provide access to clinical trial data.  These limitations fall within the scope of the abstract as set out above. 
	Claim 6 additionally recites “wherein the non-transitory computer-readable media further comprise instructions that, when executed by the one or more processors, cause the one or more processors” as implementing the step of providing access to clinical trial data. As cited above with respect to Claim 1, paras. [0377], [0391] only describe this element at a high level of detail and it is therefore given its broadest reasonable interpretation as a general purpose computing element. The use of a non-transitory computer readable media only amounts to mere instructions to implement the functions within the abstract idea using general purpose computer elements as tools.
	Claim 6 additionally recites “a data relay service and corresponding external data relay gateway” as implementing the step of providing access to clinical trial data. Per specification [0106] and [00108], this amounts to using email, chat, blog, etc. as data relay service, and using a data relay gateway to provide capabilities to external users to access trial operations services. As such, these elements are given their broadest reasonable element as general purpose computing elements. The use of data relay service and data relay gateway to provide access to clinical trial data only amounts to mere instructions to implement functions within the abstract idea using general purpose computing elements as tools.
	Claim 6 additionally recites “affiliated external medical information systems” as being provided access to clinical trial data. No specific details regarding affiliated external medical information systems are provided in the specification, other than reiterating the claim language that capabilities for communication with affiliated external systems are provided. Therefore, it is given its broadest reasonable interpretation as a general purpose computing element and only amounts to using general purpose computing elements as instructions to implement the abstract idea. 
	These elements are not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

	Claim 7 recites to provide a single-sign-on capability across multiple affiliated trial operations service suite instances supporting a plurality of clinical trials operated under common management, which constitutes an additional element. 
	The function of providing single-sign-on capability across multiple affiliated trial operations service suite instances amounts to insignificant extra-solution activity. This limitation is nominally or tangentially related to the claimed invention As explained above, the core subject matter within the abstract idea is clinical trial design and management, such as distributing access to individuals involved in the trial and receiving enrollments. Providing single sign-on capability across systems is only tangentially related to this core inventive concept and there is no further employment of single-sign-on capability after it has been provided or integration of its functionality into the core inventive concept. 
This limitation further constitutes well-understood, routine and conventional activity in the form of receiving or transmitting data over a network. See MPEP 2106.05(d)(Il)(describing the computer functions as well-understood, routine and conventional activity when claimed at a high level of generality or as insignificant extra-solution activity). Examiner notes that in addition to being insignificant extra-solution activity, this element could also be construed as mere instructions to implement the function of accessing clinical trial data using general purpose computing elements (single-sign-on capability), as this element is only described in the specification at a high level of detail (e.g., para. [0370] discloses “standard single-sign-on techniques” are used). 
	Claim 7 additionally recites “wherein the non-transitory computer-readable media further comprise instructions that, when executed by the one or more processors, cause the one or more processors” as implementing the steps of providing a single-sign-on capability across multiple affiliated trial operations service suite instances supporting a plurality of clinical trials operated under common management. As cited above with respect to Claim 1, paras. [0377], [0391] only describe this element at a high level of detail and it is therefore given its broadest reasonable interpretation as a general purpose computing element. The use of a non-transitory computer readable media only amounts to mere instructions to implement the functions within the abstract idea using general purpose computer elements as tools.
	Claim 7 also recites “an identity federation gateway” as implementing the step of providing single-sign-on capability. Para. [0109] of specification discloses that identity federation gateway may support a standard single-sign-on protocol. No further description of the “standard identity federation protocol” itself is provided beyond its function in the single-sign-on process. Therefore, it is given its broadest reasonable interpretation as a general purpose computing element. The use of a standard identity federation protocol to provide single-sign-on capability only amounts to mere instructions to implement functions within the abstract idea using general purpose computing elements.
	These elements are not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.
	
	Claim 8 recites wherein the one or more processors are housed in one or more shared computing elements in a private cloud that is: (i) associated with a trial manager corporate data center and (ii) accessed via a virtual private network, which constitutes an additional element. 
	However, this element amounts to limitations that generally link the use of a judicial exception to a particular technological environment or field of use.  Identifying the processors as being housed in one or more shared computing elements in a private cloud that is housed with a trial manager corporate data center and accessed via a virtual private network amounts to an incidental or token addition to the claim that does not alter or affect how the process steps of managing a clinical trial is performed. Limiting the use of the abstract idea to implement processors in a particular computing environment does not amount to significantly more.  See MPEP 2106.05(h). 
	These elements are not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

	Claim 9 recites wherein the one or more processors are configured as a macroservice in a virtual private data center on computing elements associated with a Health Insurance Portability and Accountability Act (HIPAA)- compliant public cloud service, which constitutes an additional element. 
	However, this element amounts to limitations that generally link the use of a judicial exception to a particular technological environment or field of use.  Identifying the processors as being configured as a macroservice in a virtual private data center on computing elements associated with a HIPAA-compliant public cloud service amounts to an incidental or token addition to the claim that does not alter or affect how the process steps of managing a clinical trial, from protocol design to registration/enrollment, is performed. Limiting the use of the abstract idea to implement processors in a particular configuration does not amount to significantly more.  See MPEP 2106.05(h). 
	These elements are not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.
 
	Claim 10 recites execute a set of serverless microservices in a virtual private cloud on shared computing elements associated with a Health Insurance Portability and Accountability Act (HIPAA)-compliant public cloud service.  These limitations fall within the scope of the abstract as set out above.
	Claim 10 additionally recites “wherein the non-transitory computer-readable media further comprise instructions that, when executed by the one or more processors, cause the one or more processors” as implementing the steps of executing a set of serverless microservices in a virtual cloud on shared computing elements associated with a HIPAA-compliance public cloud service. As cited above with respect to Claim 1, paras. [0377], [0391] only describe this element at a high level of detail and it is therefore given its broadest reasonable interpretation as a general purpose computing element. The use of a non-transitory computer readable media only amounts to mere instructions to implement the functions within the abstract idea using general purpose computer elements as tools.
	These elements are not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

	Claim 11 recites wherein the one or more processors are implemented using dedicated computing elements associated with a trial manager facility, which constitutes an additional element. 
	However, this element amounts to limitations that generally link the use of a judicial exception to a particular technological environment or field of use.  Identifying the processors as being implemented using dedicated computing elements associated with a trial manager facility amounts to an incidental or token addition to the claim that does not alter or affect how the process steps of managing a clinical trial is performed. Limiting the use of the abstract idea to implement processors in a particular configuration does not amount to significantly more.  See MPEP 2106.05(h). 
	These elements are not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

	Claim 12 recites examines the trial data to detect and report a specific condition.  These limitations fall within the scope of the abstract as set out above.
	Claim 12 additionally recites an “autonomous data analytics framework supporting individually programmed analytic modules” as implementing the step of examining trial data to detect and report a specific condition. Para. [0371] of the specification discloses that each analytic module may be programmed individually and that modules operating within this framework may provide on-going analysis of data; Paras. [0377]-[0378] describe the modules and processes as software processes that are specified as one or more sets of instructions recorded on a non-transitory storage medium or implemented completely using electronic circuitry that may include various sets of devices or elements. No structural description of the modules or analytics framework is presented. Therefore, this element is being given its broadest reasonable interpretation as a general purpose computing element. The use of an autonomous data analytics framework supporting individually programmed analytic modules only amounts to mere instructions to implement the functions of examining trial data to detect and report a specific condition, using general purpose computer elements as tools.
	These elements are not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.
	Claim 13 recites receive operational data and detect conditions related to system operations based on the operational data.  These limitations fall within the scope of the abstract idea as set out above.
	Claim 13 additionally recites “the individually programmed analytic modules” as implementing the steps of receiving operational data and detecting conditions related to system operations based on the operational data.  Para. [0371] of the specification discloses that each analytic module may be programmed individually; Paras. [0377]-[0378] describe the modules and processes as software processes that are specified as one or more sets of instructions recorded on a non-transitory storage medium or implemented completely using electronic circuitry that may include various sets of devices or elements. No structural description of the modules is presented. Therefore, this element is being given its broadest reasonable interpretation as a general purpose computing element. The use of individually programmed analytic modules only amounts to mere instructions to implement the functions of receiving operational data and detecting conditions related to system operations, using general purpose computer elements as tools.
	These elements are not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.
	
	Claim 15 recites receive health data and detect conditions related to health outcomes based on the health data.  These limitations fall within the scope of the abstract as set out above.
	Claim 15 additionally recites “the individually programmed analytic modules” as implementing the steps of receiving health data and detect conditions related to health outcomes based on the health data.  Para. [0371] of the specification discloses that each analytic module may be programmed individually; Paras. [0377]-[0378] describe the modules and processes as software processes that are specified as one or more sets of instructions recorded on a non-transitory storage medium or implemented completely using electronic circuitry that may include various sets of devices or elements. No structural description of the modules is presented. Therefore, this element is being given its broadest reasonable interpretation as a general purpose computing element. The use of individually programmed analytic modules only amounts to mere instructions to implement the functions of receiving health data and detecting conditions related to health outcomes, using general purpose computer elements as tools.
	These elements are not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

	Claim 17 recites further comprising providing access to trial data. These limitations fall within the scope of the abstract as set out above.
	Claim 17 additionally recites affiliated external medical information systems as being provided access to clinical trial data. No specific details regarding affiliated external medical information systems are provided in the specification, other than reiterating the claim language that capabilities for communication with affiliated external systems are provided. Therefore, it is given its broadest reasonable interpretation as a general purpose computing element and only amounts to using general purpose computing elements as a tool to implement the abstract idea. 
	These elements are not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

	Claim 18 recites providing single-sign-on capability across multiple affiliated trial operations service suite instances supporting multiple clinical trials operated under common management, which constitutes an additional element. 
	The function of providing single-sign-on capability across multiple affiliated trial operations service suite instances amounts to insignificant extra-solution activity. This limitation is nominally or tangentially related to the claim and does not impose meaningful limits on the claim. As explained above, the core subject matter within the abstract idea is clinical trial design and management, such as distributing access to individuals involved in the trial and receiving enrollments. Providing single sign-on capability across systems is only tangentially related to this core inventive concept and there is no further employment of single-sign-on capability after it has been provided or integration of its functionality into the core inventive concept. 
	Claim 18 also recites “a standard identity federation protocol” as implementing the step of providing single-sign-on capability. Para. [0109] of specification discloses that identity federation gateway may support a standard single-sign-on protocol. No further description of the “standard identity federation protocol” itself is provided beyond its function in the single-sign-on process. Therefore, it is given its broadest reasonable interpretation as a general purpose computing element. The use of a standard identity federation protocol to provide single-sign-on capability only amounts to mere instructions to implement functions within the abstract idea using general purpose computing elements, as this element is only described in the specification at a high level of detail (e.g., para. [0370] discloses “standard single-sign-on techniques” are used). 
	These elements are not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

	Claim 20 recites wherein the patient application is configured to communicate with at least one patient sensor, which constitutes an additional element. 
	Para. [0004], [0006] and [0093] describe the applications as being able to be executed on generic user devices such as smartphones and PCs which may be provided via a web browser or API and may be deployed as web or mobile application. Therefore, this element is being given its broadest reasonable interpretation as a general purpose computing element. The step of providing communication capabilities only amounts to mere instructions to implement functions within the abstract idea using general purpose computing elements as tools. 
	Para. [0005] discloses that sensors used may include “biometric sensors, health sensors, dosage monitors, environmental sensors, etc.” which may “automatically collect information related to the particular patient”. As such, the sensor is being given its broadest reasonable interpretation as a general purpose computing element. 
	The function of actually establishing communication between the patient application and at least one patient sensor further amounts to insignificant extra-solution activity. This limitation is nominally or tangentially related to the claim and does not impose meaningful limits on the claim. Specifically, there is no further employment of actual communication between the two entities once communication is provided. This limitation further constitutes well-understood, routine and conventional activity in the form of receiving or transmitting data over a network. See MPEP 2106.05(d)(Il)(describing the computer functions as well-understood, routine and conventional activity when claimed at a high level of generality or as insignificant extra-solution activity).
	The above limitations are therefore not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

	Claim 21 recites examine the fraud or security analytics to detect correlations that indicate fraud or security intrusions; and automatically provide a report including the correlations that indicate fraud or security intrusions.  These limitations fall within the scope of the abstract idea as set out above.
	Claim 21 additionally recites “wherein the non-transitory computer-readable media further comprise instructions that, when executed by the one or more processors, cause the one or more processors” as implementing the steps of examining fraud or security analytics to detect correlations and providing a report including correlations that indicate fraud or security intrusions. As cited above with respect to Claim 1, paras. [0377], [0391] only describe this element at a high level of detail and it is therefore given its broadest reasonable interpretation as a general purpose computing element. The use of non-transitory computer-readable media only amounts to mere instructions to implement functions within the abstract idea using general purpose computer elements as tools.
	Claim 21 additionally recites using the secure communication relay service to provide a report including correlations that indicate fraud or security intrusions. As cited above with respect to Claim 1, Para. [0106] of specification states that notification relay service may provide a standards-based email server role, and that standard email technology, standard chat, news, RSS or blog technology may be used.  Therefore, this notification relay service is being given its broadest reasonable interpretation as a general purpose computing element. The recitation of “the notification relay service” only amounts to mere instructions to apply the abstract idea using computer elements as tools, in this case, merely to facilitate communication between two or more parties. 
	These elements are not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

	Claim 22 recites examining the fraud or security analytics to detect correlations that indicate fraud or security intrusions; and automatically providing a report including the correlations that indicate fraud or security intrusions. These limitations fall within the scope of the abstract idea as set out above.
	Claim 22 additionally recites using the secure communication relay service to provide a report including correlations that indicate fraud or security intrusions. As cited above with respect to Claim 14, Para. [0106] of specification states that notification relay service may provide a standards-based email server role, and that standard email technology, standard chat, news, RSS or blog technology may be used.  Therefore, this notification relay service is being given its broadest reasonable interpretation as a general purpose computing element. The recitation of “the notification relay service” only amounts to mere instructions to apply the abstract idea using computer elements as tools, in this case, merely to facilitate communication between two or more parties. 
	These elements are not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

Response to Applicant’s Remarks/Arguments
Please note: When referencing page numbers of Applicant’s response, references are to page numbers as printed. 

Double Patenting
	Regarding provisional double patenting rejection over co-pending application 16/100,078, Applicant respectfully requests these rejections be held in abeyance until allowable
subject matter has been found in the present application. The double patenting rejection is maintained and has been updated to reflect amendments to claims. 

101 Rejections
	Applicant’s remarks have been fully considered but are not persuasive. At bottom of page 9, Applicant asserts that claims are not directed to an abstract idea and disagrees that the claims “fall within the scope of a mental process” and “are not integrated into a practical application”.  Examiner notes that the claims have been classified as being directed to methods of organizing human activity, and not to a mental process.  See 101 section above for detailed analysis.  
	At bottom of page 9/top of page 10, Applicant argues that the system “deals with a customizable display for a clinical trial investigator” and “this technical improvement is clearly achieved by the solution as now recited in Applicant's claims, which apply computer components so as to operate a system that formats and displays information in a customized manner to provide clinical trial investigator support”. Examiner respectfully disagrees with Applicant’s position, as specification as originally filed does not appear to disclose technological problems with existing systems nor has Applicant cited to evidence in specification which provides evidence of problems to which the claimed invention provides a technical improvement. For example, Applicant asserts the customizable display presents an improvement, but the specification does not discuss problems with existing displays and how presenting customized display format solves a technological problem.  Applicant further asserts, “The claimed solution solves a problem arising in custom clinical trial software, namely, the simultaneous presentation to an investigator of status information for many clinical trial subjects”.  Examiner maintains the position that the specification as originally filed does not appear to provide support for how the claimed invention provides a technological solution as the specification does not appear to describe technological problems with existing clinical trial software systems or how presenting information to an investigator for many subjects in a particular manner improves upon prior art systems. Accordingly, these arguments are not persuasive. 
	Next, on page 10, Applicant asserts that any recited abstract idea is integrated into a practical application, citing to MPEP 2106.04(d)(1). Examiner respectfully disagrees that the amended claims are integrated into a practical application or amount to significantly more than the abstract idea.  The amended steps of receiving investigator preferences and outputting information to a display based on those preferences does not constitute a practical application, as outputting information to a display is merely insignificant post-solution activity. Regarding Applicant’s assertions on page 10 that the displayed information can be customized by an investigator to view different kinds of information simultaneously, Applicant has not shown how this is a technological improvement over prior art systems.  Para. [0250] as referenced by Applicant does not disclose any problems rooted in technology (e.g., caused by the computer system/application itself) to which the claimed invention provides a solution.  Therefore, these arguments are not persuasive. 
	Regarding dependent claims, Applicant has not offered specific arguments other than that they include the above-discussed recitations through dependency.  As shown above in 101 section, the dependent claims do not provide limitations which integrate the abstract idea into a practical application or amount to significantly more than the judicial exception. 
	For these reasons, the 101 rejection of Claims 1-13, 15-18, 20-22 is maintained. 


Conclusion

In the interest of expediting prosecution, Examiner respectfully requests that Applicant provides citations to relevant paragraphs of specification for support for amendments in future correspondence.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	





/A. K. A./Examiner, Art Unit 3626                                                                                                                                                                                                        
	
	
/Gregory Lultschik/Examiner, Art Unit 3626